Exhibit 10.25

SECOND AMENDMENT TO

AMERICAN PACIFIC CORPORATION

DEFINED BENEFIT PENSION PLAN

The American Pacific Corporation Defined Benefit Pension Plan is hereby amended
as follows:

 

1. Section 6.02(a) is amended to read as follows effective January 1, 2008:

 

  (a) If a Participant described in Section 6.01 dies after attaining his
Earliest Retirement Age as described in subsection (e) below, the Qualified
Preretirement Survivor Annuity payable to his surviving Spouse shall be a
survivor annuity for life equal to the annuity that would have been payable to
such Spouse if the Participant had retired on the date preceding his death with
his Benefit payable in the form of a Qualified Joint and Survivor Annuity, as
described in Section 5.02(b) reduced in accordance with Section 3.02.

 

2. Section 6.02(c) is amended to read as follows effective January 1, 2011:

 

  (c) Notwithstanding subsections (a) and (b), if the Participant is married at
the time of his death, has not waived his benefit under this Section, and dies
while employed with an Employer, the surviving Spouse’s death benefit payable
shall be the greater of the benefit described in Section 6.03 payable as if the
Participant had waived the benefit under this Section and designated his
surviving Spouse as his Beneficiary under Section 6.03 , expressed as an
Actuarially Equivalent monthly benefit payable for the surviving Spouse’s life,
or the amount described in subsection (a) or (b) above, as applicable.

 

3. Section 6.03 is amended to read as follows effective January 1, 2011:

 

6.03 Alternative Death Benefit. If the Participant dies while employed by an
Employer and (i) the Participant is not married at the time of his death, or
(ii) the Participant waives the benefit under Section 6.02, then

 

  (a) In the event of the Participant’s death before the earlier of his Early
Retirement Date or his Normal Retirement Date, the Participant’s Beneficiary
shall receive a monthly benefit payable for the life of the Beneficiary that is
the Actuarial Equivalent of one hundred percent (100%) of the monthly benefit
that the Participant would have received if he or she had terminated employment
on his date of death, survived until the earliest date on which such benefit
could commence under Article III or IV (if later) and commenced the
Participant’s Retirement Benefit on that date.



--------------------------------------------------------------------------------

  (b) In the event the Participant’s death occurs after the earlier of his Early
Retirement Date or his Normal Retirement Date, the death benefit shall be equal
to the greater of sixty percent (60%) of the Participant’s Normal Retirement
Benefit calculated as of the date of the Participant’s death but calculated as
though the Participant had continued his service and earnings until age
sixty-five (65), or, one hundred percent (100%) of the amount determined in
(a) above as of the Participant’s Normal Retirement Date, and payable monthly,
beginning at such date or the Participant’s date of death, if later, for the
life of the Participant’s Beneficiary.

 

  (c) Notwithstanding the foregoing, the Beneficiary may elect to receive this
benefit in any Actuarially Equivalent optional form of payment pursuant to
Section 5.02.

IN WITNESS WHEREOF, American Pacific Corporation, Inc. has caused this
instrument to be executed this 27th day of January, 2011

 

    American Pacific Corporation ATTEST: (SEAL)     By:  

/s/ JOSEPH CARLEONE